Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claim 11 is objected to because “claim 9” in line 1 should be --claim 10--.
Claim 21 is objected to because “wherein battery” in line 2 should be --wherein the battery--.  
Claim 31 is objected to because “fans” in line 3 should be --fan--.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“high lift device” in claims 10 and 17 -- “…A high - lift device, as used herein, is a component on a wing that increases the amount of lift produced by the wing , e.g. , flaps and slats…” (Para 71 of instant specification).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, and 13-14, 19-23, 28-33, and 37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lents et al. (U.S. 2018/0002025).
Re claim 1:
Lents discloses a propulsion system (Fig. 1 (a type of propulsion system as shown and see Title)), comprising:
a ducted electric bypass fan (22, fan section - Para 29 (a type of ducted bypass fan as described in Para 29 - “…fan section 22 drives air along a bypass flow path B in a bypass duct defined within a nacelle 15…”, and a type of electric fan as described in Para 34 and see Para 36 - “…driving the motor/generator 70 to rotate, and imparting rotational motion onto the low speed spool 30. The rotational motion is added to the rotation from the low pressure turbine 46, and translated to the fan 42 through the gear system 43…)); and
an electrical generator (70, motor/generator - Para 34) powered by a turbine (46, low pressure turbine - Para 31) in an engine (20, gas turbine engine - Para 29)(see Fig. 1 and Para 32 - “…The turbines 46…drive the respective low speed spool 30…” and Para 34 - “…a motor/generator can be utilized as a motor/generator 70 and electric energy can be generated by rotational energy from the low speed spool 30…”) and configured to provide electricity to the electric bypass fan (22)(see Fig. 1, Para 34 - “…a motor/generator can be utilized as a motor/generator 70 and electric energy can be generated by rotational energy from the low speed spool 30.  In such an example, the electric energy can be provided to an energy storage system 72 connected to the motor/generator 70…”, and Para 36 - ”…the energy storage component 72 provides electricity to the motor/generator 70, thereby driving the motor/generator 70 to rotate, and imparting rotational motion onto the low speed spool 30. The rotational motion is added to the rotation from the low pressure turbine 46, and translated to the fan 42 through the gear system 43…”).
Re claim 2:
Lents discloses the propulsion system (Fig. 1) of claim 1 (as described above), further comprising a battery (72, energy storage component - Para 36 (a type of battery as described in Claim 17 - “…the energy storage component is a rechargeable battery…”)) that provides electricity to the electric bypass fan (22)(see Fig. 1 and Para 36 - ”…the energy storage component 72 provides electricity to the motor/generator 70, thereby driving the motor/generator 70 to rotate, and imparting rotational motion onto the low speed spool 30. The rotational motion is added to the rotation from the low pressure turbine 46, and translated to the fan 42 through the gear system 43…”).
Re claim 3:
Lents discloses the propulsion system (Fig. 1) of claim 2 (as described above), wherein electricity supplied to the electric bypass fan (22) is variably apportioned between the electrical generator (70 (generator portion thereof)) and the battery (72) according to a flight phase (Para 44 - “…take-off/climb out…”, Para 45 - “…cruise mode…” (take/off/climb out and cruise are types of flight phase)) of an aircraft (100, aircraft - Para 40)(Paras 44-45 - “…During take-off and climb out…energy storage system 72, 172 provides electrical power to the motor/generator… the motor/generator 70 can be operated as a generator during cruise mode, and the energy storage component 72, 172 can be recharged during flight…”).
Re claim 4:
Lents discloses the propulsion system (Fig. 1) of claim 3 (as described above), wherein:
electricity is supplied to the electric bypass fan (22) from the battery (72) during takeoff phase (Para 44 - “…During take-off and climb out…energy storage system 72, 172 provides electrical power to the motor/generator 70, 170, and rotational power is added to the low speed spool 30…”); and
the battery (72) is charged by the turbine (46) during cruise phase (Para 45 - “…the motor/generator 70 can be operated as a generator during cruise mode, and the energy storage component 72, 172 can be recharged during flight…” (charging of element 72 by element 30 is described in Para 34 and element 46 drives element 30 per Para 32)).
Re claim 5:
Lents discloses the propulsion system (Fig. 1) of claim 2 (as described above), wherein the battery (72) is an external battery (see Fig. 1 - element 72 is shown external through element 74).
Re claim 13:
Lents discloses the propulsion system (Fig. 1) of claim 1 (as describe above), wherein the electric bypass fan (22) contributes a larger proportion of total thrust during a takeoff flight phase (Para 44 - “…take-off/climb out…”) of an aircraft (100, aircraft - Para 40) than during a cruise flight phase (Para 45 - “…cruise mode…”) of the aircraft (100)(Paras 44-45 - “…During take-off and climb out…energy storage system 72, 172 provides electrical power to the motor/generator 70, 170, and rotational power is added to the low speed spool 30… During cruise mode , the engine is operated at maximum temperature and efficiency , and no supplementary power from the motor / generator 70 , 170 is required… the motor/generator 70 can be operated as a generator during cruise mode…”).

    PNG
    media_image1.png
    580
    821
    media_image1.png
    Greyscale


Re claim 14:
Lents discloses an integrated aircraft lift and propulsion system (Figs. 1-2, a type of integrated aircraft lift and propulsion system as shown, see Title), the system comprising:
a rigid inboard wing (Modified Fig. 2 above - A (person having ordinary skill in the art would recognize element A as a type of rigid inboard wing)) structurally blended with an aircraft (100, aircraft - Para 40) fuselage (Modified Fig. 2 above - B (person having ordinary skill in the art would recognize element B as a type of fuselage)) to create a lifting body (Para 45 - “…during flight…” (element 100 is an aircraft per Para 40 which performs flight per Para 45 thereby requiring element 100 to be a type of lifting body));
a turbofan engine (20, gas turbine engine - Para 29 (a type of turbofan as shown in Fig. 1 and as described in Para 29)) mounted to the inboard rigid wing (Modified Fig. 2 above A)(see Modified Fig. 2 above at elements A and 120 (element 20 is element 120 per Para 40 and element 120 is shown mounted to element A in Modified Fig. 2 above)); and
a ducted electric bypass fan (22, fan section - Para 29 (a type of ducted bypass fan as described in Para 29 - “…fan section 22 drives air along a bypass flow path B in a bypass duct defined within a nacelle 15…”, and a type of electric fan as described in Para 34 and see Para 36 - “…driving the motor/generator 70 to rotate, and imparting rotational motion onto the low speed spool 30. The rotational motion is added to the rotation from the low pressure turbine 46, and translated to the fan 42 through the gear system 43…)) coupled to the inboard rigid wing (Modified Fig. 2 above A)(see Modified Fig. 2 above at elements A and 120 (element 20 is element 120 per Para 40, element 22 is shown as part of element 20 in Fig. 1, and element 120 is shown mounted to element A in Modified Fig. 2 above)), wherein the electric bypass fan (22) is powered by electricity generated by a turbine (46, low pressure turbine - Para 31) in the turbofan engine (20)(see Fig. 1, Para 34 - “…a motor/generator can be utilized as a motor/generator 70 and electric energy can be generated by rotational energy from the low speed spool 30.  In such an example, the electric energy can be provided to an energy storage system 72 connected to the motor/generator 70…”, and Para 36 - ”…the energy storage component 72 provides electricity to the motor/generator 70, thereby driving the motor/generator 70 to rotate, and imparting rotational motion onto the low speed spool 30. The rotational motion is added to the rotation from the low pressure turbine 46, and translated to the fan 42 through the gear system 43…”).
Re claim 19:
Lents discloses the aircraft lift and propulsion system (Figs. 1-2) of claim 14 (as described above), wherein the turbofan engine (20) comprises an electrical generator (70, motor/generator - Para 34) coupled to the turbine (46)(see Fig. 1 and Para 32 - “…The turbines 46…drive the respective low speed spool 30…” and Para 34 - “…a motor/generator can be utilized as a motor/generator 70 and electric energy can be generated by rotational energy from the low speed spool 30…”).
Re claim 20:
Lents discloses the aircraft lift and propulsion system (Figs. 1-2) of claim 14 (as described above), further comprising a battery (72, energy storage component - Para 36 (a type of battery as described in Claim 17 - “…the energy storage component is a rechargeable battery…”)), wherein the electric bypass fan (22) receives electricity from the battery (72)(see Fig. 1 and Para 36 - ”…the energy storage component 72 provides electricity to the motor/generator 70, thereby driving the motor/generator 70 to rotate, and imparting rotational motion onto the low speed spool 30. The rotational motion is added to the rotation from the low pressure turbine 46, and translated to the fan 42 through the gear system 43…”), and wherein electricity received by the electric bypass fan (22) is variably apportioned between the turbine (46) and the battery (72) according to a flight phase (Para 44 - “…take-off/climb out…”, Para 45 - “…cruise mode…” (take/off/climb out and cruise are types of flight phase)) of the aircraft (100)(Paras 44-45 - “…During take-off and climb out…energy storage system 72, 172 provides electrical power to the motor/generator 70, 170, and rotational power is added to the low speed spool 30… the motor/generator 70 can be operated as a generator during cruise mode, and the energy storage component 72, 172 can be recharged during flight…” (element 30 is driven by element 46 per Para 32)).
Re claim 21:
Lents discloses the aircraft lift and propulsion system (Figs. 1-2) of claim 20 (as described above), wherein battery (72) is an external battery (see Fig. 1 - element 72 is shown external through element 74).
Re claim 22:
Lents discloses the aircraft lift and propulsion system (Figs. 1-2) of claim 20 (as described above), wherein electricity from the battery (72) is used to taxi exclusively with the electric bypass fan (22)(Para 38 - “…In order to further reduce fuel utilization, and increase efficiency of the aircraft including the engine 20, the turbine portions of the engine 20 are not utilized while the aircraft is taxing out to a take-off position, or taxiing in to a parked position. Instead, the energy storage component 72 provides an electric output to the motor/generator 70, thereby driving the low speed spool 30 to rotate…”).
Re claim 23:
Lents discloses the aircraft lift and propulsion system (Figs. 1-2) of claim 20 (as described above), wherein:
electricity is supplied to the electric bypass fan (22) from the battery (72) during takeoff phase (Para 44 - “…During take-off and climb out…energy storage system 72, 172 provides electrical power to the motor/generator 70, 170, and rotational power is added to the low speed spool 30…”); and
the battery (72) is charged by the turbine (46) during cruise phase (Para 45 - “…the motor/generator 70 can be operated as a generator during cruise mode, and the energy storage component 72, 172 can be recharged during flight…” (charging of element 72 by element 30 is described in Para 34 and element 46 drives element 30 per Para 32)).
Re claim 28:
Lents discloses the aircraft lift and propulsion system (Figs. 1-2) of claim 14 (as described above), wherein the electric bypass fan (22) contributes a larger proportion of total thrust during a takeoff flight phase (Para 44 - “…take-off/climb out…”) than during a cruise flight phase (Para 45 - “…cruise mode…”) of the aircraft (100)(Paras 44-45 - “…During take-off and climb out…energy storage system 72, 172 provides electrical power to the motor/generator 70, 170, and rotational power is added to the low speed spool 30… During cruise mode , the engine is operated at maximum temperature and efficiency , and no supplementary power from the motor / generator 70 , 170 is required… the motor/generator 70 can be operated as a generator during cruise mode…”).
Re claim 29:
Lents discloses a method of propulsion (Figs. 1 and 3 (see Title and Abstract)), the method comprising:
generating electricity with a turbine (46, low pressure turbine - Para 31) in an engine (20, gas turbine engine - Para 29)(see Fig. 1 and Para 32 - “…The turbines 46…drive the respective low speed spool 30…” and Para 34 - “…a motor/generator can be utilized as a motor/generator 70 and electric energy can be generated by rotational energy from the low speed spool 30…”); and
powering a ducted electric bypass fan (22, fan section - Para 29 (a type of ducted bypass fan as described in Para 29 - “…fan section 22 drives air along a bypass flow path B in a bypass duct defined within a nacelle 15…”, and a type of electric fan as described in Para 34 and see Para 36 - “…driving the motor/generator 70 to rotate, and imparting rotational motion onto the low speed spool 30. The rotational motion is added to the rotation from the low pressure turbine 46, and translated to the fan 42 through the gear system 43…)) with the electricity generated by the turbine (46)(see Fig. 1, Para 34 - “…a motor/generator can be utilized as a motor/generator 70 and electric energy can be generated by rotational energy from the low speed spool 30.  In such an example, the electric energy can be provided to an energy storage system 72 connected to the motor/generator 70…”, and Para 36 - ”…the energy storage component 72 provides electricity to the motor/generator 70, thereby driving the motor/generator 70 to rotate, and imparting rotational motion onto the low speed spool 30. The rotational motion is added to the rotation from the low pressure turbine 46, and translated to the fan 42 through the gear system 43…”).
Re claim 30:
Lents discloses the method (Figs. 1 and 3) of claim 29 (as described above), further comprising powering the electric bypass fan (22) with a battery (72, energy storage component - Para 36 (a type of battery as described in Claim 17 - “…the energy storage component is a rechargeable battery…”))(see Fig. 1 and Para 36 - ”…the energy storage component 72 provides electricity to the motor/generator 70, thereby driving the motor/generator 70 to rotate, and imparting rotational motion onto the low speed spool 30. The rotational motion is added to the rotation from the low pressure turbine 46, and translated to the fan 42 through the gear system 43…”).
Re claim 31:
Lents discloses the method (Figs. 1 and 3) of claim 30 (as described above), further comprising variably apportioning electricity supplied to the electric bypass fans (22) between the turbine (46) and the battery (72) according to a flight phase (Para 44 - “…take-off/climb out…”, Para 45 - “…cruise mode…” (take/off/climb out and cruise are types of flight phase)) of an aircraft (100, aircraft - Para 40)( Paras 44-45 - “…During take-off and climb out…energy storage system 72, 172 provides electrical power to the motor/generator 70, 170, and rotational power is added to the low speed spool 30… the motor/generator 70 can be operated as a generator during cruise mode, and the energy storage component 72, 172 can be recharged during flight…” (element 30 is driven by element 46 per Para 32)).
Re claim 32:
Lents discloses the method (Figs. 1 and 3) of claim 31 (as described above), further comprising using electricity from the battery (72) to taxi exclusively with the electric bypass fan (22)(Para 38 - “…In order to further reduce fuel utilization, and increase efficiency of the aircraft including the engine 20, the turbine portions of the engine 20 are not utilized while the aircraft is taxing out to a take-off position, or taxiing in to a parked position. Instead, the energy storage component 72 provides an electric output to the motor/generator 70, thereby driving the low speed spool 30 to rotate…”).
Re claim 33:
Lents discloses the method (Figs. 1 and 3) of claim 31 (as described above), further comprising: 
supplying electricity to the electric bypass fan (22) from the battery (72) during takeoff phase (Para 44 - “…During take-off and climb out…energy storage system 72, 172 provides electrical power to the motor/generator 70, 170, and rotational power is added to the low speed spool 30…”); and 
charging the battery (72) with the turbine (46) during cruise phase (Para 45 - “…the motor/generator 70 can be operated as a generator during cruise mode, and the energy storage component 72, 172 can be recharged during flight…” (charging of element 72 by element 30 is described in Para 34 and element 46 drives element 30 per Para 32)).
Re claim 37
Lents discloses the method (Figs. 1 and 3) of claim 29 (as described above), wherein the electric bypass fan (22) contributes a larger proportion of total thrust during a takeoff flight phase (Para 44 - “…take-off/climb out…”) of an aircraft (100, aircraft - Para 40) than during a cruise flight phase (Para 45 - “…cruise mode…”) of the aircraft (100)(Paras 44-45 - “…During take-off and climb out…energy storage system 72, 172 provides electrical power to the motor/generator 70, 170, and rotational power is added to the low speed spool 30… During cruise mode , the engine is operated at maximum temperature and efficiency , and no supplementary power from the motor / generator 70 , 170 is required… the motor/generator 70 can be operated as a generator during cruise mode…”).
Claims 1-2, 7-8, 14, 19, 24-26, 29, and 34-36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moxon et al. (U.S. 2016/0332741).
Re claim 1:
Moxon discloses a propulsion system (10, aircraft - Para 28 (a type of propulsion system as shown in Fig. 1 and as described in Paras 31-32)), comprising:
a ducted electric bypass fan (26, first propulsors - Para 32; 30, thrust vector propulsor - Para 33 (elements 26 and 30 are types of ducted electric bypass fans as described in claim 4)); and
an electrical generator (24, electrical generator - Para 31) powered by a turbine (see Figs. 1 and 4 at element 22 (element 22 is a gas turbine engine per Para 31, the turbine of which is depicted in Fig. 4)) in an engine (22, gas turbine engine - Para 31)(see Fig. 4 at element 22 and 24 (depicted turbine of element 22 is shown connected and driving element 24 in Fig. 4 as is described in Para 31 - “…gas turbine engines 22 are each configured to drive an electrical generator 24…”)) and configured to provide electricity to the electric bypass fan (26/30)(see Fig. 4 and Para 44).
Re claim 2:
Moxon discloses the propulsion system (10) of claim 1 (as described above), further comprising a battery (Para 15 - “…a battery…arranged to provide power to the first and second propulsors…”) that provides electricity to the electric bypass fan (26/30)(Para 15).
Re claim 7:
Moxon discloses the propulsion system (10) of claim 1 (as described above), wherein the electric bypass fan (30) comprises a variable geometry exit nozzle (Para 20 - “variable area outlet arrangement” (a type of variable geometry exit nozzle as shown in Fig. 2 and as described in Para 20)) configured to vector exhaust flow (see Fig. 2 and Para 20).
Re claim 8:
Moxon discloses the propulsion system (10) of claim 1 (as described above), wherein the electric bypass fan (30) is configured to provide thrust reversing operation (see Fig. 2 and Para 35 - “…The ducted fan…produces at least net drag (and possibly also reverse thrust…”).
Re claim 14:
Moxon discloses an integrated aircraft lift and propulsion system (Figs. 1, and 4 (a type of integrated aircraft lift and propulsion system as shown and as described in Para 28)), the system comprising:
a rigid inboard wing (14, wings - Para 28 (a type of rigid inboard wing as shown in Fig. 1)) structurally blended with an aircraft (10, aircraft - Para 29) fuselage (12, fuselage - Para 29)(see Fig. 1 - element 14 is shown structurally blended with element 12) to create a lifting body (see Fig. 1 and Para 29 - “…lift generated by the wing 14 in flight…”);
a turbofan engine (22, gas turbine engines - Para 31 (a type of turbofan engine as shown in Fig. 1 and see Para 2 - “…Engines in the form of, for example, turbofans…”)) mounted to the inboard rigid wing (14)(see Fig. 1 and Para 31 - “…pair of gas turbine engines located on the wings 14…”); and
a ducted electric bypass fan (26, first propulsors - Para 32; 30, thrust vector propulsor - Para 33 (elements 26 and 30 are types of ducted electric bypass fans as described in claim 4)) coupled to the inboard rigid wing (14)(see Figure 1 - element 26 is shown coupled to element 14, element 30 is shown coupled to element 14 through element 12 (consistent with the instant specification, see Para 95)), wherein the electric bypass fan (26/30) is powered by electricity generated by a turbine (see Figs. 2 and 4 at element 22 (element 22 is a gas turbine engine per Para 31, the turbine of which is depicted in element 4)) in the turbofan engine (22)(see Fig. 4 and Para 44).
Re claim 19:
Moxon discloses the aircraft lift and propulsion system (Figs. 1 and 4) of claim 14 (as described above), wherein the turbofan engine (22) comprises an electrical generator (24, electrical generator - Para 31) coupled to the turbine (24)(see Fig. 4 at element 22 and 24 (depicted turbine of element 22 is shown connected and driving element 24 in Fig. 4 as is described in Para 31 - “…gas turbine engines 22 are each configured to drive an electrical generator 24…”)).
Re claim 24:
Moxon discloses the aircraft lift and propulsion system (Figs. 1 and 4) of claim 14 (as described above), wherein the electric bypass fan (30) comprises variable pitch fan blades (see Fig. 2 and Para 35 - “…blades 40 are configured to change pitch…”).
Re claim 25:
Moxon discloses the aircraft lift and propulsion system (Figs. 1 and 4) of claim 14 (as described above), wherein the electric bypass fan (30) comprises a variable geometry exit nozzle (Para 20 - “variable area outlet arrangement” (a type of variable geometry exit nozzle as shown in Fig. 2 and as described in Para 20)) configured to vector exhaust flow (see Fig. 2 and Para 20).
Re claim 26:
Moxon discloses the aircraft lift and propulsion system (Figs. 1 and 4) of claim 14 (as described above), wherein the electric bypass fan (30) is configured to provide thrust reversing operation (see Fig. 2 and Para 35 - “…The ducted fan…produces at least net drag (and possibly also reverse thrust…”).
Re claim 29:
Moxon discloses a method of propulsion (Figs. 1 and 4 (see Abstract)), the method comprising:
generating electricity with a turbine (see Figs. 1 and 4 at element 22 (element 22 is a gas turbine engine per Para 31, the turbine of which is depicted in Fig. 4)) in an engine (22, gas turbine engine - Para 31)(see Fig. 4 at element 22 and 24 (depicted turbine of element 22 is shown connected and driving element 24 in Fig. 4 as is described in Para 31 - “…gas turbine engines 22 are each configured to drive an electrical generator 24…”)); and
powering a ducted electric bypass fan (26, first propulsors - Para 32; 30, thrust vector propulsor - Para 33 (elements 26 and 30 are types of ducted electric bypass fans as described in claim 4)) with the electricity generated by the turbine (22 (turbine portion thereof))(see Fig. 4 and Para 44).
Re claim 34:
Moxon discloses the method (Figs. 1 and 4) of claim 29 (as described above), further comprising varying a pitch of fan blades (40, rotor blades - Para 35 (a type of fan blade as shown in Fig. 2 and as described in Para 35)) in the electric bypass fan (30) according to a flight phase (Para 45 - “takeoff” (a type of flight phase)) of an aircraft (10, aircraft - Para 29)(Para 45 - “…During takeoff…thrust vectorable propulsor 30 is also operated at full power in the first mode…”, and Para 35 - “…blades 40 are configured to change pitch in flight between at least a forward pitch angle, which produces forward thrust for operation in a first mode…”)
Re claim 35:
Moxon discloses the method (Figs. 1 and 4) of claim 29 (as described above), further comprising varying a geometry of an exit nozzle (Para 20 - “variable area outlet arrangement” (a type of variable geometry exit nozzle as shown in Fig. 2 and as described in Para 20)) of the electric bypass fan (30) for thrust pitch vectoring (see Fig. 2 and Para 20).
Re claim 36:
Moxon discloses the method (Figs. 1 and 4) of claim 29 (as described above), further comprising reversing thrust of the electric bypass fan (30)( see Fig. 2 and Para 35 - “…The ducted fan…produces at least net drag (and possibly also reverse thrust…”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6, 9-12, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Moxon et al. (U.S. 2016/0332741), as applied to claims 1 and 14 above, in view of Reyle (U.S. 3,397,854).
Re claim 6:
Moxon discloses the propulsion system (10) of claim 1 (as described above), wherein the engine (22) is mounted on a wing (14, wings - Para 28)(see Fig. 1 and Para 31 - “…a pair of gas turbine engines 22 located on the wings 14…”) and the electric bypass fan (26) flanks the engine (22)(see Fig. 1 - element 26 is shown flanking element 22).
Moxon fails to disclose wherein the engine is mounted under the wing.
Reyle teaches wherein an engine (11, gas turbine - Col. 4, Line 72) is mounted under a wing (2, upper wing - Col. 2, Line 58)(see Fig. 4 - element 11 is shown mounted under element 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the system of Moxon after Reyle (thereby placing the engine of Moxon (which generates thrust per Para 31 of Moxon) under the wing of Moxon as taught by Reyle) for the advantage of making it possible to highly utilize the thrust on the wing structure for creation of lift (Reyle; Col. 2, Lines 12-22).

    PNG
    media_image2.png
    439
    717
    media_image2.png
    Greyscale

Re claims 9 and 12:
Moxon discloses the propulsion system (10) of claim 1 (as described above).
Moxon fails to disclose wherein the electric bypass fan is submerged into a lower surface of a wing (claim 9), nor wherein a leading-edge lower surface of the wing forms an external compression surface for inlet flow to the electric bypass fan (claim 12).
Reyle teaches wherein an electric bypass fan (18, propellers - Col. 2, Line 64; 43, electromotors - Col. 3, Line 69 (person having ordinary skill in the art would recognize elements 18 and 43 collectively as a type of electric bypass fan as shown in Fig. 7)) is submerged into a lower surface (Modified Fig. 7 above - A (person having ordinary skill in the art would recognize element A as a type of lower surface of element 2)) of a wing (2, upper wing - Col. 2, Line 58)(see Modified Fig. 7 above at element A, 5, and 18/43 (element 18/43 is shown submerged into element A through element 5)), and wherein a leading-edge lower surface (Modified Fig. 7 above - B (person having ordinary skill in the art would recognize element B as a type of leading-edge lower surface of element 2)) of the wing (2) forms an external compression surface (see Modified Fig. 7 above at element B (person having ordinary skill in the art would recognize element B forms a type of external compression surface for element 18/43)) for inlet flow to the electric bypass fan (18/43).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the system of Moxon after Reyle (thereby submerging the electric bypass fan of Moxon into a lower surface of the wing of Moxon such that a leading-edge of Moxon’s wing forms an external compression surface of Moxon’s electric bypass fan, as taught by Reyle) for the advantage of making it possible to highly utilize the thrust on the wing structure for creation of lift (Reyle; Col. 2, Lines 12-22).
Re claims 10 and 11:
Moxon/Reyle teaches the propulsion system (Moxon; 10) of claim 9 (as described above), wherein the electric bypass fan (Moxon; 26) directs at least a portion of exhaust flow to a high lift device (Moxon; 17, high lift devices in the form of trailing edge flaps - Para 29) via a channel between the high lift device (Moxon; 17) and the wing (Moxon; 14)(Moxon; see Fig. 1 and Para 32 - “…the propellers 26 ingest freestream air, and provide a slipstream downstream, over the wing 14, as well as the leading edge slats 19 and trailing edge flaps 17 when deployed…” (a type of channel must exist between element 17 and 2 in order for the function described in Para 32 to take place))(claim 10), and wherein the high lift device (Moxon; 17) comprises flaps (Moxon; Para 29 - “…high lift devices in the form of trailing edge flaps…”) or a control surface in the wing (Moxon; 14).
Re claims 15 and 18:
Moxon discloses aircraft lift and propulsion system (Figs. 1 and 4) of claim 14 (as described above).
Moxon fails to disclose wherein the electric bypass fan is submerged into a lower surface of the inboard rigid wing (claim 15), nor wherein a leading-edge lower surface of the inboard rigid wing forms an external compression surface for inlet flow to the electric bypass fan (claim 18).
Reyle teaches wherein an electric bypass fan (18, propellers - Col. 2, Line 64; 43, electromotors - Col. 3, Line 69 (person having ordinary skill in the art would recognize elements 18 and 43 collectively as a type of electric bypass fan as shown in Fig. 7)) is submerged into a lower surface (Modified Fig. 7 above - A (person having ordinary skill in the art would recognize element A as a type of lower surface of element 2)) of an inboard rigid wing (2, upper wing - Col. 2, Line 58 (shown as a type of inboard rigid wing in Figs. 1 and 7))(see Modified Fig. 7 above at element A, 5, and 18/43 (element 18/43 is shown submerged into element A through element 5)), and wherein a leading-edge lower surface (Modified Fig. 7 above - B (person having ordinary skill in the art would recognize element B as a type of leading-edge lower surface of element 2)) of the inboard rigid wing (2) forms an external compression surface (see Modified Fig. 7 above at element B (person having ordinary skill in the art would recognize element B forms a type of external compression surface for element 18/43)) for inlet flow to the electric bypass fan (18/43).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the system of Moxon after Reyle (thereby submerging the electric bypass fan of Moxon into a lower surface of the wing of Moxon such that a leading-edge of Moxon’s wing forms an external compression surface of Moxon’s electric bypass fan, as taught by Reyle) for the advantage of making it possible to highly utilize the thrust on the wing structure for creation of lift (Reyle; Col. 2, Lines 12-22)
Re claim 16:
Moxon/Reyle teaches the aircraft lift and propulsion system (Moxon; Figs. 1 and 4) of claim 15 (as described above), wherein the electric bypass fan (Moxon; 26) contributes lift augmentation flow at variable cruise flap (Moxon; 17, high lift devices in the form of trailing edge flaps - Para 29) offset locations and angles (Moxon; Paras 45-46 - “…During takeoff, the flaps 17 and slats 19 are deployed, and the further propulsors 26 are operated at full power to provide maximum forward thrust… Once in the air and at sufficient speed, the flaps 17 and slats 19 are retracted. The propulsors 26, 30 continue to operate to provide thrust, to enable the aircraft 10 to climb. As the flaps 17 are retracted, an upward pitching moment may be produced…”).
Re claim 17:
Moxon/Reyle teaches the aircraft lift and propulsion system (Moxon; Figs. 1 and 4) of claim 15 (as described above), wherein the electric bypass fan (Moxon; 26) directs at least a portion of exhaust flow to a high lift device (Moxon; 17, high lift devices in the form of trailing edge flaps - Para 29) via a channel between the high lift device (Moxon; 17) and the wing (Moxon; 14)(Moxon; see Fig. 1 and Para 32 - “…the propellers 26 ingest freestream air, and provide a slipstream downstream, over the wing 14, as well as the leading edge slats 19 and trailing edge flaps 17 when deployed…” (a type of channel must exist between element 17 and 2 in order for the function described in Para 32 to take place))(claim 10), and wherein the high lift device (Moxon; 17) comprises flaps (Moxon; Para 29 - “…high lift devices in the form of trailing edge flaps…”) or a control surface in the wing (Moxon; 14).
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Moxon et al. (U.S. 2016/0332741), as applied to claim 14 above, in view of Lemarchand et al. (U.S. 2017/0240286).
Re claim 27:
Moxon discloses the aircraft lift and propulsion system (Figs. 1 and 4) of claim 14 (as described above).
Moxon fails to disclose wherein the turbofan engine is mounted in an above-wing nacelle.
Lemarchand teaches wherein a turbofan engine (5, turbojet engine - Para 47 (a type of turbofan engine as shown in Fig. 3 (where it is labeled 5’) and as described in Para 47 - “…turbojet engine 5 comprises…an upstream fan…”)) is mounted in an above-wing nacelle (see Fig. 3 at 5’ and Para 78 - “…engine 5 is on the wing…” (core engine of element 5 is shown within a type of above-wing nacelle in Fig. 3)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the system of Moxon after Lemarchand (thereby mounting the turbofan engine of Moxon in an above-wing nacelle as taught by Lemarchand) for the advantage of reducing dimensions of the casings thereby making it possible to equip the aircraft with shorter and lighter landing gear (Lemarchand; Para 65).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loren C Edwards whose telephone number is (571)272-7133. The examiner can normally be reached M-R 6AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark A Laurenzi can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOREN C EDWARDS/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        8/20/22